DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed February 10th, 2022 has been entered. Claims 1, 11, 18 and 22 have been amended. Claim 3 has been canceled. Claims 1-2, 4, 7-8, 11-12, 15 and 18-28 remain pending. Applicant’s amendments to the drawings, claims and specification overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed September 10th, 2021.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 18-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the predetermined distance".  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "wherein the lever is configured to rotate the magnet".  There is insufficient antecedent basis for “the magnet” in the claim, as it is unclear if it is referencing the first or second magnet.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 is dependent upon claim 3, which has been canceled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-2, 4, 7-8, 11-12, 15 and 18-28 are rejected under 35 U.S.C. 103 as being unpatentable over Inaba et al. (US 9557326) in view of Koser (WO 2017004595).
Regarding claim 1, Inaba et al. (US 9557326) teaches a magnetic force directing method for directing at least one non-bound particle (Col. 7 lines 8-11) in a microfluidic channel towards a surface of the microfluidic channel (Col. 2 lines 45-51), the method comprising: 
moving a scanning device (Col. 6 lines 20-24) across a capture region (Col. 6 lines 11-16, “capturing region #13) of a microfluidic channel (Col. 6 line 3 “flow channel #15”), wherein the scanning device comprises: 
an optical system (Col. 6 line 23 “photodetector #39); 
a first magnet (Fig. 6 #11b) disposed on a first side of the optical system (Fig. 9, magnets shown by #12, #11b would face lower right side of photodetector #39); 
a second magnet (Fig. 6 #11a) disposed on a second side of the optical system (Fig. 9, magnets shown by #12, #11a would face lower left side of photodetector #39), opposite the first magnet (Fig. 6 #11b); and 
a lever arm (Col. 5 line 32 “sliding mechanism #16”) coupled to the second magnet (Col. 5 lines 32-33), wherein the lever arm is configured to move the second magnet; 
arranging a pole of the second magnet (Fig. 6 #11a) to face a like pole of the first magnet in the active position (Fig. 6 #11b); and 
producing a magnetic force to push at least one non-bound particle (Col. 7 lines 8-11) in the microfluidic channel towards a first surface of the microfluidic channel (Col. 9 lines 43-48).
Inaba et al. lacks teaching a second magnet which is configured to rotate to an active position from an inactive position, and therefore also lacks teaching a lever arm rotating a pole of the second magnet to face a like pole of the first magnet in the active position. 
	Koser (WO 2017004595) teaches a magnetic force directing method for directing at least one particle in a microfluidic channel towards a surface of the microfluidic channel (Paragraph 0002 lines 1-4) wherein a first magnet and a second magnet (Fig. 4C, Paragraph 0051 lines 1-3) are disposed on either 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inaba et al. (US 9557326) to include a second magnet configured to rotate to an active position from an inactive position, wherein a lever arm rotates the pole of the magnet as taught by Koser (WO 2017004595) in order to provide a control parameter to vary the magnetic field provided by the first and second magnets and their relative orientation to one another. 
Regarding claim 2, Inaba et al. (US 9557326) teaches a magnetic force directing method for directing at least one non-bound particle in a microfluidic channel towards a surface of the microfluidic channel wherein: 
the method further comprises moving the first magnet (Fig. 6 #11b) and the second magnet (Fig. 6 #11a) away from the microfluidic channel, 
a plurality of target particles are bound to a functionalized surface of the capture region (Col. 7 line 65-Col. 8 line 2), and wherein a plurality of non-bound particles are disposed adjacent the bound target particles (Col. 5 lines 1-3), 
arranging a pole of the second magnet comprises moving the lever a distance towards the surface of the channel (Col. 5 lines 27-35).

Koser (WO 2017004595) teaches a magnetic force directing method for directing at least one particle in a microfluidic channel towards a surface of the microfluidic channel (Paragraph 0002 lines 1-4) wherein the first and second magnet (Fig. 4C) are moved along the sides of the optical system (Fig. 3C #320, Paragraph 0048 lines 26-42). Koser explains that the first and second magnet are moved along the sides of the optical system in order to vary the strength of the magnetic force applied in order to apply an optimal force as the optical system is also in use (Paragraph 0048 lines 26-42). Koser also teaches a rotatable magnet as mentioned previously (see claim 1), but does not teach how this magnet is moved. Had the modification been made to Inaba et al. to include a magnet which may rotate to adjust the magnetic pole orientations, it would have been obvious to use the lever arm (Col. 5 line 32 “sliding mechanism #16”) to perform this rotation, as it is already provided to control the movement of the magnets. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inaba et al. (US 9557326) to include the first and second magnet moved along the sides of the optical system as taught by Koser (WO 2017004595) in order to optimally vary the strength of the magnets while the optical system is simultaneously being used. Additionally, it would have been obvious to one of ordinary skill in the art to modify Inaba et al. to include a lever arm which may move a distance towards the surface to rotate the second magnet had the modification of the rotatable magnet been made. 
Regarding claim 4, Inaba et al. (US 9557326) teaches a magnetic force directing method for directing at least one non-bound particle in a microfluidic channel towards a surface of the microfluidic 
It would have been an obvious design choice made by the operator having ordinary skill in the art to move the magnets a predetermined distance of 12mm to 16mm away from the channel had this been the distance in which an influence of the magnet was significantly reduced as explained by Inaba et al. (US 9557326). 
Regarding claim 7, Inaba et al. (US 9557326) teaches a magnetic force directing method for directing at least one non-bound particle in a microfluidic channel towards a surface of the microfluidic channel wherein: the scanning device (Col. 6 lines 20-24) detects the plurality of bound particles in the capture region (Col. 5 lines 27-29), but does not detect the non-bound particles in the microfluidic channel (Col. 2 lines 3-5, 37-41), and/or the plurality of target particles remain bound to the functionalized surface (Col. 6 lines 3-10).
Regarding claim 8, Inaba et al. (US 9557326) teaches a magnetic force directing method for directing at least one non-bound particle in a microfluidic channel towards a surface of the microfluidic channel further comprising wherein the scanning device (Col. 6 line 23 “photodetector #39) is configured to count the bound particles in the capture region (Col. 1 lines 30-36).
Regarding claim 11, Inaba et al. (US 9557326) teaches a particle scanning system (Col. 6 lines 20-24) comprising: 
an optical system (Col. 6 line 23 “photodetector #39); 
a first magnet (Fig. 6 #11b) disposed on a first side of the optical system (Fig. 9, magnets shown by #12, #11b would face lower right side of photodetector #39); 

a lever arm (Col. 5 line 32 “sliding mechanism #16”) coupled to the second magnet (Col. 5 lines 32-33), wherein the lever is configured to move the second magnet (Col. 5 lines 31-35).
Inaba et al. lacks teaching a second magnet which is configured to rotate to an active position from an inactive position, and therefore also lacks teaching a lever arm configured to rotate the second magnet.
Koser (WO 2017004595) teaches a particle scanning system (Paragraph 0016 lines 14-18) wherein a first magnet and a second magnet (Fig. 4C, Paragraph 0051 lines 1-3) are disposed on either side of an optical system (Fig. 3C #310), and the second magnet is configured to rotate to an active position from an inactive position (Paragraph 0051 lines 11-15). Koser does not explicitly state how the magnets are moved but explains “the relative polarity between neighboring magnets may affect the strength of the magnetic force felt at the receptor regions. As such, the relative orientation of the magnets with each other may be used as a control parameter to vary the magnetic field that would be applied” (Paragraph 0051 lines 11-14). With this control parameter in mind, it would be obvious to use the lever arm as taught by Inaba et al. to control the relative orientation of the magnet in a rotational manner in order to adjust the strength of the magnetic field. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inaba et al. (US 9557326) to include a second magnet configured to rotate to an active position from an inactive position, wherein a lever arm rotates the second magnet as taught by Koser (WO 2017004595) in order to provide a control parameter to vary the magnetic field provided by the first and second magnets and their relative orientation to one another. 
Regarding claim 12, Inaba et al. (US 9557326) teaches a particle scanning system wherein: 

the second magnet (Fig. 6 #11a) is moveable (Col. 5 lines 31-35), and/or 
the lever (Col. 5 line 32 “sliding mechanism #16”) is further configured to move both the first magnet (Fig. 6 #11a) and the second magnet (Fig. 6 #11a) from a first position to a second position (Col. 5 lines 31-44).
Inaba et al. lacks teaching a rotatable second magnet, and therefore also lacks teaching a second magnet rotatable by about 180 degrees. Additionally, Inaba et al. lacks teaching moving the first and second magnet along the sides of the optical system.
Koser (WO 2017004595) teaches a particle scanning system (Paragraph 0016 lines 14-18) wherein the first and second magnet (Fig. 4C) are moved along the sides of the optical system (Fig. 3C #320, Paragraph 0048 lines 26-42). Koser explains that the first and second magnet are moved along the sides of the optical system in order to vary the strength of the magnetic force applied in order to apply an optimal force as the optical system is also in use (Paragraph 0048 lines 26-42). Koser also teaches a rotatable magnet as mentioned previously (see claim 11), wherein the magnet is rotatable by 180 degrees in order to control the strength of the magnets through adjusting their relative polarity (Paragraph 0051 lines 11-15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inaba et al. (US 9557326) to include the first and second magnet moved along the sides of the optical system as taught by Koser (WO 2017004595) in order to optimally vary the strength of the magnets while the optical system is simultaneously being used. Additionally, it would have been obvious to one of ordinary skill in the art to modify Inaba et al. to include a second magnet 
Regarding claim 15, Inaba et al. (US 9557326) teaches a particle scanning system wherein: 
the lever (Col. 5 line 32 “sliding mechanism #16”) is motorized (Col. 5 line 66-Col. 6 line 2) and configured to move the first magnet and the second magnet from the second position to the first position (Col. 5 lines 31-33). Inaba et al. lacks teaching the first position comprising opposite magnetic poles facing one another, and the opposite poles are located a distance between about 12 mm to about 16 mm from a terminal end of the optical system, 
the second position comprising like poles facing each other, and the like poles are located within about 1 mm from a terminal end of the optical system. However, Inaba et al. does teach a position where the magnets are located “directly below the flow channel” (Col. 5 lines 29-31) and then moving the magnets “to a position in which an influence of the magnet can be significantly reduced” (Col. 5 lines 35-39).
It would have been an obvious design choice made by the operator having ordinary skill in the art to move the magnets from a position 1 mm from a terminal end of the optical system had the magnets been arranged to slide along the sides of the optical system (see claim 12), to a distance of 12mm to 16mm away from the terminal end of the optical system had this been the distance in which an influence of the magnet was significantly reduced as explained by Inaba et al. (US 9557326). 
Additionally, Koser (WO 2017004595) teaches a particle scanning system (Paragraph 0002 lines 1-4) wherein a rotatable magnet, as mentioned previously (see claim 11), is explained as beneficial when Koser states “the relative polarity between neighboring magnets may affect the strength of the magnetic force felt at the receptor regions. As such, the relative orientation of the magnets with each other may be used as a control parameter to vary the magnetic field that would be applied” (Paragraph 0051 lines 11-14). With this control parameter in mind, it would be obvious to control the second 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inaba et al. (US 9557326) to include a first position located father from separation where the like poles are opposite one another, and a second position located closer to the separation where the like poles are facing one another as taught by Koser (WO 2017004595) in order to maximize the magnetic field provided by the first and second magnets when the magnets are located closer to the channel.
Regarding claim 18, Inaba et al. (US 9557326) teaches a ferrofluidic particle separation system for separating at least one target particle from a sample suspended in a ferrofluid (Col. 2 lines 45-51), the system comprising: 
a ferrofluid including a sample containing at least one target particle (Col. 2 lines 62-66); 
a microfluidic channel having an inlet (Fig. 9 #21), and at least one outlet (Fig. 9 #22), wherein the inlet is to receive the ferrofluid (Col. 4 lines 60-61); 
a plurality of electrodes (Col. 9 lines 57-61) traversing at least a portion of the microfluidic channel length and generating a magnetic field pattern along the microfluidic channel length (Col. 9 lines 59-65) when a current is applied to at least one of the plurality of electrodes;
a scanning device (Col. 6 lines 20-24) for detecting the at least one target particle within a capture region (Col. 6 lines 11-24) of the microfluidic channel (Col. 6 line 3 “flow channel #15”), the scanning device comprising: 
an optical system (Col. 6 line 23 “photodetector #39); 
a first magnet (Fig. 6 #11b) disposed on a first side of the optical system (Fig. 9, magnets shown by #12, #11b would face lower right side of photodetector #39); 

a lever (Col. 5 line 32 “sliding mechanism #16”) coupled to the second magnet (Col. 5 lines 32-33), wherein the lever is configured to move the magnet (Col. 5 lines 31-35). 
Inaba et al. lacks teaching a second magnet which is configured to rotate to an active position from an inactive position, and therefore also lacks teaching a lever configured to rotate the second magnet.
Koser (WO 2017004595) teaches a ferrofluidic particle separation system (Paragraph 0016 lines 14-18) wherein a first magnet and a second magnet (Fig. 4C, Paragraph 0051 lines 1-3) are disposed on either side of an optical system (Fig. 3C #310), and the second magnet is configured to rotate to an active position from an inactive position (Paragraph 0051 lines 11-15). Koser does not explicitly state how the magnets are moved but explains “the relative polarity between neighboring magnets may affect the strength of the magnetic force felt at the receptor regions. As such, the relative orientation of the magnets with each other may be used as a control parameter to vary the magnetic field that would be applied” (Paragraph 0051 lines 11-14). With this control parameter in mind, it would be obvious to use the lever arm as taught by Inaba et al. to control the relative orientation of the magnet in a rotational manner in order to adjust the strength of the magnetic field. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inaba et al. (US 9557326) to include a second magnet configured to rotate to an active position from an inactive position, wherein a lever arm rotates the second magnet as taught by Koser (WO 2017004595) in order to provide a control parameter to vary the magnetic field provided by the first and second magnets and their relative orientation to one another. 
Regarding claim 19, Inaba et al. (US 9557326) teaches a ferrofluidic particle separation system wherein the sample comprises living cells (Col. 1 lines 15-20).
Regarding claim 20, Inaba et al. (US 9557326) teaches a ferrofluidic particle separation system wherein the at least one target particle (Fig. 9 #10) is separated from the sample based on one or more characteristics of the at least one target particle (Col. 6 lines 3-5). 
Regarding claim 21, Inaba et al. (US 9557326) teaches a ferrofluidic particle separation system wherein the at least one target particle (Fig. 9 #10) is separated from the sample by directing the at least one target particle to a selected outlet or trapping the at least one target particle (Col. 6 lines 3-5) based on a spacing (Col. 9 lines 8-23) of at least two electrodes (Col. 9 line 61-Col. 10 line 5) of the plurality of electrodes.
Regarding claim 22, Inaba et al. (US 9557326) teaches a ferrofluidic particle separation system wherein the at least one target particle (Fig. 9 #10) is separated from the sample based on a characteristic of the at least one target particle selected from a group consisting of target size (Col. 7 lines 3-4). 
Inaba et al. lacks teaching separating at least one target particle based on a target shape or target elasticity.  
Koser (WO 2017004595) teaches a ferrofluidic particle separation system (Paragraph 0016 lines 14-18) wherein the at least one target particle is separated from the sample based on any characteristic which may be recognized by a detector and distinguish cells (Paragraph 0031 lines 1-5). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Inaba et al. (US 9557326) to separate particles based on any distinguishing feature which may be determined, such as target particle shape or elasticity, as taught by Koser (WO 2017004595) in order to provide a separation system with more flexibility. 
Regarding claim 23, Inaba et al. (US 9557326) teaches a ferrofluidic particle separation system wherein the lever (Col. 5 line 32 “sliding mechanism #16”) positions a magnetic pole of the second 
Inaba et al. lacks teaching a lever which rotates a magnetic pole of the second magnet.
Koser (WO 2017004595) teaches a ferrofluidic particle separation system (Paragraph 0002 lines 1-4) wherein a first magnet and a second magnet (Fig. 4C, Paragraph 0051 lines 1-3) are disposed on either side of an optical system (Fig. 3C #310), and the second magnet is rotatable (Paragraph 0051 lines 11-15). Koser does not explicitly state how the magnets are moved but explains “the relative polarity between neighboring magnets may affect the strength of the magnetic force felt at the receptor regions. As such, the relative orientation of the magnets with each other may be used as a control parameter to vary the magnetic field that would be applied” (Paragraph 0051 lines 11-14). With this control parameter in mind, it would be obvious to use the lever arm as taught by Inaba et al. to control the relative orientation of the magnet in a rotational manner in order to adjust the strength of the magnetic field. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inaba et al. (US 9557326) to include a rotatable second magnet wherein a lever arm rotates the pole of the magnet as taught by Koser (WO 2017004595) in order to provide a control parameter to vary the magnetic field provided by the first and second magnets and their relative orientation to one another. 
Regarding claim 24, Inaba et al. (US 9557326) teaches a ferrofluidic particle separation system wherein the magnetic force pushes at least one non-targeted particle within the microfluidic channel (Col. 5 lines 45-48) to a lower surface (Fig. 9 #13) of the microfluidic channel (Fig. 9 #15).
Regarding claim 25, Inaba et al. (US 9557326) teaches a ferrofluidic particle separation system wherein the scanning device (Col. 6 line 23 “photodetector #39) measures the quantity of the at least one target particle disposed in a capture region of the channel (Col. 1 lines 30-36). 
Regarding claim 26, Inaba et al. (US 9557326) teaches a ferrofluidic particle separation system wherein the lever (Col. 5 line 32 “sliding mechanism #16”) is configured to move the first and the second magnets (Fig. 6 #11a, b) from a first position to a second position (Col. 5 lines 31-44). 
Inaba et al. lacks teaching the lever configured to move the first and second magnets along the sides of the optical system.
Koser (WO 2017004595) teaches a ferrofluidic particle separation system (Paragraph 0002 lines 1-4) wherein the first and second magnet (Fig. 4C) are moved along the sides of the optical system (Fig. 3C #320, Paragraph 0048 lines 26-42). Koser explains that the first and second magnet are moved along the sides of the optical system in order to vary the strength of the magnetic force applied in order to apply an optimal force as the optical system is also in use (Paragraph 0048 lines 26-42). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inaba et al. (US 9557326) to include the first and second magnet moved along the sides of the optical system as taught by Koser (WO 2017004595) in order to optimally vary the strength of the magnets while the optical system is simultaneously being used. 
Regarding claim 27, Inaba et al. (US 9557326) teaches a ferrofluidic particle separation system wherein the at least one target particle (Fig. 9 #10) is bound by a functionalized surface of the capture region (Col. 6 lines 3-10).
Regarding claim 28, Inaba et al. (US 9557326) teaches a ferrofluidic particle separation system wherein the lever (Fig. 9 #16) is motorized (Col. 5 line 66-Col. 6 line 2) and is configured to move the second magnet (Col. 5 lines 31-33).
Inaba et al. lacks teaching the lever configured to rotate the second magnet by about 180 degrees. 
Koser (WO 2017004595) teaches a particle scanning system (Paragraph 0002 lines 1-4) with a rotatable magnet as mentioned previously (see claim 18), wherein the magnet is rotatable by 180 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inaba et al. (US 9557326) to include a second magnet rotatable by 180 degrees as taught by Koser (WO 2017004595) in order to provide an additional control over the magnetic strength through positioning of their poles. 
Response to Arguments
Applicant's arguments filed February 10th, 202 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument that Koser does not disclose providing a second magnet configured to rotate or move from an active position to an inactive position, the Examiner would like to clarify that as Koser states “the relative orientation of the magnets with each other may be used as a control parameter to vary the magnetic field that would be applied to background particles captures at the receptor regions” (Paragraph 0051 lines 11-15), along with the exemplary magnet orientations shown in Figures 4A-C, the second magnet must undergo a rotation in order to change orientation and vary the magnetic field. 
Regarding the applicant’s argument that Koser does not teach a magnet arrangement which is part of a scanning device, the Examiner would like to clarify that Koser states “the detector may include one or more of an automated scanning microscope, a sensitive mass balance, and electrochemical sensor, and electroimpedance sensor and/or a magnetic sensor” (Paragraph 0008 lines 1-4). Additionally, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, a method and system for extracting .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/M.K.D./               Examiner, Art Unit 3653                            

/MICHAEL MCCULLOUGH/               Supervisory Patent Examiner, Art Unit 3653